DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 6/27/2019. It is noted, however, that applicant has not filed a certified copy of the 201941025661 application as required by 37 CFR 1.55.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Barclay on 5/25/2021.
The application has been amended as follows:

Abstract:
A system for manufacturing hollow tubular jewellery a die and core assembly for extruding a hollow metallic tube, wherein a core is positioned within a die of the die and core assembly to define three-dimensional surfaces or curved surfaces of a hollow metallic tube. A mandrel the hollow metallic tube, wherein the mandrel is fixed proximal from the die and core assembly. A laser source is provided, which is configured to emit a laser beam to form perforations on the hollow metallic tube. The system includes a fixture which is adapted to hold the hollow metallic tube. The fixture a three-dimensional surface or curved surface of the hollow metallic tube perpendicular to the laser beam for forming 

Specification:
In paragraph [0034], line 26, “(2a)” has been omitted.
In paragraph [0038], line 2, “(2a)” has been omitted.
In paragraph [0038], line 4, “(2a)” has been omitted.
On page 13, the row containing reference numeral “2a” and “Top surface of the mandrel” has been omitted from the list of reference numerals.
In paragraph [0010], the new sentence “This helps in overcoming challenge of perforating unconventionally angled tubes at different angles.” has been added immediately following the last sentence.
Paragraph [0029] has been amended as follows:
[0029] The concept of manufacturing ultra-light weight tubular jewelries with perforations is known in the art. However, such manufacturing process or method is limited to basic cross section of the tubes such as round, square, oval, etc., leading to simple three dimensional tubes. However, with everchanging needs and trend, manufacturers or makers of jewels are coming out with ultralight jewels with unconventional cross-section like floral, star, lotus, etc. These unconventional cross-section may include angular surfaces and hence it may be difficult to perform further operations like forming perforations, etc.

Claims:
1. A system for manufacturing a hollow tubular jewellery, the system comprising:
a die and core assembly for extruding a hollow metallic tube, wherein a core is positioned within a die of the die and core assembly to define at least one of three-dimensional surfaces and curved surfaces of the hollow metallic tube;
, wherein a tip of the core is positioned to be in contact with a central region of the mandrel;
a laser source configured to emit a laser beam to form perforations on a bent hollow metallic tube; and
a fixture adapted to hold the bent hollow metallic tube, the fixture is configured to rotate and tilt to adjustably position the at least one three-dimensional surface and the curved surface of the bent hollow metallic tube perpendicular to the laser beam for forming the perforations.

2. The system as claimed in claim 1, wherein the core is positioned perpendicular to a top surface of the mandrel. 

3. The system as claimed in claim 1, wherein a die holder is adjusted by at least one of an up-down motion and a front-back motion to adjust the core in a perpendicular position to a top surface of the mandrel. 

4. CANCELLED

6. A method for manufacturing a hollow tubular jewellery, the method comprising:
extruding a hollow metallic tube from a metallic strip through a die and core assembly, wherein a core is positioned within a die of the die and core assembly to form at least one of three-dimensional surfaces and curved surfaces in the hollow metallic tube;
bending the hollow metallic tube by means of a mandrel, wherein the mandrel is fixed proximal to the die and core assembly, wherein a tip of the core is positioned to be in contact with a central region of the mandrel;
positioning of a bent hollow metallic tube in a fixture, wherein the fixture is adapted to hold the bent hollow metallic tube, and is configured to rotate and tilt to adjustably position the at least one three-
forming perforations on the bent hollow metallic tube by emitting the laser beam by a laser source. 
8. The method as claimed in claim 6, wherein a die holder is adjusted by at least one of an up-down motion and a front-back motion to adjust the core in a perpendicular position to a top surface of the mandrel. 

9. CANCELLED 

12. The method as claimed in claim 11, wherein fusing the plurality of hollow metallic tubes comprises:
fixing a plurality of ornaments onto at least one of the perforated hollow metallic tubes;
fusing the plurality of hollow metallic tubes in one or more regions; and
finishing of the one or more regions by an abrasive process.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant admits, for example in paragraphs 4, 5, and 29 of the instant application, that tubular jewelry is known, and that a “conventional process of manufacturing the tubular jewellery may include steps of metallic tube extrusion, winding of metallic tube to give it a round structure (e.g. bangle), and forming perforations to improve the appeal” [005], “The tubular structure or the tube may be extruded from a strip of metal and the tube may be formed to a required shape to manufacture a jewellery such as ring, bangle, and the like” [004], and “the concept of manufacturing ultra-light weight tubular jewelries with perforated is known in the art” [0029]. Applicant also describes “studding and fusing different parts to obtain a required shape” and “a finishing operation to improve the smoothness or to remove abrasions”.
Additionally, U.S. Patent 4,056,951 (see e.g. Figs. 4-5) discloses a bent tubular jewelry article perforated with holes.

In particular, JP10192965 teaches manufacturing a tubular article by extruding using a die and core assembly (50) wherein a core (55) is positioned within a die (52) of the die and core assembly to define at least one of three-dimensional surfaces and curved surfaces of the hollow metallic tube. Extrusion is followed by a mandrel (60/61) for bending the hollow metallic tube, wherein the mandrel is fixed proximal from the die and core assembly and the core is perpendicular to a surface of the mandrel. The die is also configured to define different geometrical shapes of the hollow metallic tube, specifically to account for varying bending stresses at the bent portions of the tube.
U.S. PGPub 2002/0166847 teaches a laser source to perforate a jewelry workpiece, and the workpiece is held on a fixture that can translate and rotate. CN 106984911 further teaches a laser machining fixture with a workpiece holder that can rotate and tilt.
However, the prior art generally fails to disclose or teach a method or system as claimed and further wherein tip of the core is positioned to be in contact with a central region of the mandrel.
The remaining references are further examples of various techniques or products relevant to the claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218.  The examiner can normally be reached on 10:00AM-6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew P Travers/             Primary Examiner, Art Unit 3726